Case 4:17-cv-00414-TCK-JFJ Document 37 Filed in USDC ND/OK on 12/19/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1. TRACY SHAW,                                       )
                                                       )
         Plaintiff,                                    )
                                                       )
  vs.                                                  )       Case No. 17-cv-00414-TCK-JFJ
                                                       )
  1. THE STATE OF OKLAHOMA ex rel.                     )
     OKLAHOMA TOURISM AND                              )
     RECREATION DEPARTMENT,                            )
                                                       )
         Defendant.                                    )

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         COME NOW Plaintiff Tracy Shaw, along with Defendant State of Oklahoma ex rel.

  Oklahoma Tourism and Recreation Department, by and through their respective counsel of

  record, and jointly stipulate to dismissing this matter with prejudice, pursuant to FED. R. CIV. P.

  41(a)(1)(A)(ii). All claims related to this matter are hereby dismissed with prejudice to the re-

  filing of the same, and no party asserts or admits to any liability on the part of any other party.

  Each party will bear her /its own costs related to this matter. As a result of this dismissal, there

  are no remaining defendants or claims.

                                                Respectfully submitted,

                                                MCMURRAY || KEESLING

                                                /s/ Timothy S. Kittle
                                                David R. Keesling, OBA No. 17881
                                                Timothy S. Kittle, OBA No. 21979
                                                6660 South Sheridan Road, Suite 250
                                                Tulsa, Oklahoma 74133
                                                (918) 998-9350 – Telephone
                                                (918) 998-9360 – Facsimile
                                                David@KLGattorneys.com
                                                Tim@KLGattorneys.com
                                                Attorneys for Plaintiff:
                                                Tracy Shaw



                                              Page 1 of 2
Case 4:17-cv-00414-TCK-JFJ Document 37 Filed in USDC ND/OK on 12/19/18 Page 2 of 2




                                      */s/ Richard N. Mann
                                      *Signed with Consent of Designated Counsel
                                      Richard N. Mann, OBA No. 11040
                                      Lexie P. Norwood, OBA No. 31414
                                      Assistant Attorneys General
                                      Oklahoma Attorney General’s Office
                                      Litigation Unit
                                      313 NE 21st Street
                                      Oklahoma City, Oklahoma 73105
                                      (405) 521-3921 – Telephone
                                      (405) 521-4518 – Facsimile
                                      richard.mann@oag.ok.gov
                                      lexie.norwood@oag.ok.gov
                                      Attorneys for Defendant:
                                      State of Oklahoma ex rel. Oklahoma Tourism
                                      and Recreation Department	
  	




                                    Page 2 of 2
